PER CURIAM.
This is an appeal from an order dissolving a temporary injunction. In the order the trial court stated that the basis for his ruling was his conclusion that the appellees had shown that certain certificates of deposit were not assets of the estate of Alex Hirschberg. That conclusion is supported by the record. However, the status of the certificates as an estate asset is also the sole issue in controversy in the case, and the appellees contend that the trial court’s order dissolving the temporary injunction fully and finally determined that issue, and no further trial of the issue is necessary. We disagree. The preliminary determination of the status of the certificates on the motion to dissolve a temporary injunction does not operate to deprive the appellant , of a trial on the merits of her petition to have the certificates declared to be assets of the estate. Since the order dissolving the temporary injunction is fully supported by the record and this opinion has resolved any issue as to the effect of the order, we see no reason to reverse the trial court’s decision. Accordingly, the order is affirmed.
AFFIRMED.
DOWNEY, C. J., ANSTEAD, J., and SIL-VERTOOTH, LYNN N., Associate Judge, concur.